Order and judgment of the Supreme Court, Suffolk County, dated December 12, 1967 and December 21, 1967, respectively, reversed, on the law, without costs, and case remitted to the Special Term for a hearing as to the nature and extent of any business transacted by respondent within this State and for determination, following the hearing, of whether such transaction of business was sufficient to confer jurisdiction of the person of respondent under CPLR 302 (subd. [a], par. 1). The findings of *837fact below have not been affirmed. In our opinion the record presents an insufficient factual basis for determination of respondent’s motion to dismiss the complaint on the ground that the court has not jurisdiction of its person (cf. CPLR 3211, subd. [a], par. 8). Christ, Acting P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur. [55 Misc 2d 409.]